DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 9, 10, 11, 19 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over He et al, U.S. Patent Application Publication No. 2019/0086988 (hereinafter He) in view of Gong et al, U.S. Patent Application Publication No. 2017/0132511 (hereinafter Gong).
	Regarding claim 1, He discloses a method for controlling an electronic device apparatus, the method comprising:
	storing a plurality of artificial intelligence models (from Figure 5, see 570) in a first memory;
	based on receiving a control signal for loading a first artificial intelligence model among the plurality of stored artificial intelligence models into a second memory, identifying an available memory size of the second memory (from Figure 6, see 618); and
	based on a size of the first artificial intelligence model being larger than the available memory size of the second memory, obtaining a select artificial intelligence model based on the available memory size of the second memory, and loading the select artificial intelligence model into the second memory (from Figure 8, see 830). 

	Further regarding claim 1, He does not explicitly teach that the select artificial intelligence model is compressed. All the same, Gong discloses that the select artificial intelligence model is compressed (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to modify He wherein the select artificial intelligence model is compressed as taught by Gong. This modification would have improved the system’s efficiency by requiring less resources as suggested by Gong. 

Regarding claim 9, He as modified by Gong discloses the claimed feature.

	Regarding claim 10, He as modified by Gong discloses the claimed feature. 

	Regarding claim 11, He discloses an electronic apparatus, comprising:
	a first memory configured to store a plurality of artificial intelligence models (from Figure 5, see 570);
	a second memory (from Figure 2, see 230) configured to load at least one of the plurality of artificial intelligence models stored in the first memory; and
	a processor configured to:
	based on receiving a control signal for loading a first artificial intelligence model among the plurality of stored artificial 
	based on a size of the first artificial intelligence model being larger than the available memory size of the second memory, control to obtain a select artificial intelligence model based on the available memory size of the second memory, and load the select artificial intelligence model into the second memory (from Figure 8, see 830). 

	Further regarding claim 11, He does not explicitly teach that the select artificial intelligence model is compressed. All the same, Gong discloses that the select artificial intelligence model is compressed (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to modify He wherein the select artificial intelligence model is compressed as taught by Gong. This modification would have improved the system’s efficiency by requiring less resources as suggested by Gong. 

Regarding claim 19, He as modified by Gong discloses the claimed feature.

Regarding claim 20, He as modified by Gong discloses the claimed feature.
		
Allowable Subject Matter
3.	Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
March 22, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652